Per Curiam:

In this attorney grievance matter, respondent has conditionally admitted the allegations against him and consents to a public reprimand. We accept the conditional admission and publicly reprimand respondent.
Respondent admits that he failed to assist clients in negotiating a settlement from an escrow account held by him; failed to file a summons and complaint or timely return the client’s file before the statute of limitations had run; failed to timely record a property transfer; committed omissions and errors in the description and location of property in a deed and then failed to either correct the deed or bring an action to quiet title; failed to properly disburse escrow funds; failed to timely submit funds for a release payment on a closing and, subsequently, failed to respond to the client’s request for reimbursement for the interest charged for the delay; closed a property transaction with one of the parties proceeding under a power of attorney where the property was not covered by the power of attorney; failed to communicate with clients; and failed to cooperate with the Board of Commissioners on Grievances and Discipline (the Board).
By his conduct, respondent has violated the Rules of Professional Conduct in neglecting legal matters entrusted to him, failing to represent clients competently, failing to communicate with clients, engaging in conduct which is prejudicial to the administration of justice, and failing to cooperate with the Board. Accordingly, we publicly reprimand respondent for his misconduct.
Public reprimand.